DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King-Smith et al. (US 6,829,662 B2, hereinafter “King-Smith”).
Regarding claims 1, 15 and 16, King-Smith teaches a method performed by a receiver socket in a group of sockets in a network for providing flow control for the group (fig. 1A, col. 2, lines 49-65, A computing environment 100 includes, for instance, a plurality of nodes 102 coupled to one another via one or more networks 104. A node 102 includes an operating system 106. Operating system 106 includes, for instance, at least one device driver 108 and at least one socket 110, such as a TCP/IP socket. The number of sockets is based, for example, on the desired number of socket connections between the node and one or more other remote nodes), comprising: advertising a minimum window as a message size limit to a sender socket when the sender socket joins the group; receiving a message from the sender socket; and upon receiving the message, advertising a maximum window to the sender socket to increase the message size limit, wherein the minimum window is a fraction of the maximum window (col. 3, lines 45-53, Figs. 3, 4, col. 4, lines 3-36, socket parameters are set on the node initiating the socket connection, as well as on the node at the other end of the connection.  A determination is made as to whether the current socket send buffer size (SO_SNDBUF) is less than a predetermined value. In one example, this predetermined value is equal to four times the network adapter maximum segment size (TCP_MAXSEG). If the retrieved SO_SNDBUF value is less than four times TCP_MAXSEG, then the SO_SNDBUF is set equal to the predetermined value. Col. 5, lines 40-54, each connection is provided a portion of the total amount of space that the home node can receive. This uses the advertised windowing ability of TCP/IP across the remote connections to limit the amount of data sent per TCP/IP socket. Col. 1, line 57-col. 2, line 2 , Tuning of system resources in changing environments. Where the tuning is performed without stopping the system and with no need for static allocations Socket parameters are dynamically set based on the current configuration of the environment. The present invention provides optimized values to the TCP socket that utilizes advertised window feature of the TCP/IP to prevent exhaustion of system network resources and poor performance).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over King-Smith.
 	Regarding claims 2, 3, 17 and 18, King-Smith teaches the method of claim 1.
 	King-Smith does not explicitly teach wherein advertising the maximum window further comprises: transitioning the sender socket from a joined state to an active state; and if a total number of sockets in the active state is within a threshold from an allowable number of active sockets, reclaiming capacity from a selected socket in the active state.
However, it is well known in the art to transition a socket from a joined state to an active state.
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transition the sender socket from a joined state to an active state and if a total number of sockets in the active state is within a threshold from an allowable number of active sockets, reclaiming capacity from a selected socket in the active state, wherein the selected active socket is a least active socket among the sockets in the active state (“if a total number of sockets in the active state is not within a threshold from an allowable number of active sockets, reclaiming capacity from a selected socket in the active state” need not be performed. See Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016)).
8.	Claims 4-8 and 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over King-Smith in view of Bush (US 7,069,326 B1).
 	Regarding claims 4-6 and 19-21, King-Smith teaches the method of claim 1.
 	King-Smith does not explicitly teach wherein advertising the maximum window further comprises: transitioning the sender socket from a joined state to a pending state when a total number of sockets in an active state is equal to an allowable number of active sockets.
	Bush teaches when initiating a new socket, it is determined whether other active sockets exist. When other active sockets exist, bandwidth allocated to those sockets is reduced to free up bandwidth for the new socket (figs. 4a-4c, col. 6, lines 5-19). Maximum available bandwidth (e.g., 64KB/sec) is divided among active sockets based on relative priority (col. 6, 45-56) and window sizes are re-allocated based on relative priorities of the active sockets (col. 5, lines 8-46, col. 6, lines 37-55). 
	Further, it is well known in the art to transition socket from one states to another. 
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transition the sender socket from a joined state to a pending state when a total number of sockets in an active state is equal to an allowable number of active sockets, and to reclaim capacity from a least active socket among the sockets in the active state by reducing the message size limit (to minimum window) of the least active socket, and to transition the sender socket from the pending state to the active state upon receiving the reclaimed capacity from the least active socket in the system of King-Smith to prioritize the socket connections such that the interactive connections are provided with a relatively larger amount of bandwidth that the non-interactive connections (col. 2, lines 15-18 of Bush).
 	Regarding claims 7 and 22, King-Smith teaches the method of claim 1.
King-Smith does not explicitly teach wherein a combined total capacity provided by the receiver socket to peer members in the group is a sum of the maximum window multiplied by the number of active sockets in the group and the minimum window multiplied by the number of non-active sockets in the group.
Bush teaches maximum available bandwidth (e.g., 64KB/sec) is divided among active sockets based on relative priority (col. 6, 45-56) and window sizes are re-allocated based on relative priorities of the active sockets (col. 5, lines 8-46, if the total bandwidth available to the data processing device is 32 KB/sec, to allocate 1/4 of the total bandwidth to a background socket, the socket prioritization logic 330, 331 may set the maximum window size to 8K. Col. 6, lines 37-62, If the maximum available bandwidth is 64 KB/sec, then the highest priority (1) socket may be allocated, for example, a 40 KB window, the lowest priority/non-active (3) socket may be allocated an 8 KB window and the socket with an intermediate priority (2) may be allocated a 16 KB window).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed that a combined total capacity provided by the receiver socket to peer members in the group is sum of the maximum window multiplied by the number of active sockets in the group and the minimum window multiplied by the number of non-active sockets in the group in the system of King-Smith to prioritize the socket connections such that the interactive connections are provided with a relatively larger amount of bandwidth that the non-interactive connections (col. 2, lines 15-18 of Bush).
 Regarding claims 8 and 23, King-Smith teaches the method of claim 7, further comprising: updating, by the receiver socket, an advertised window after receiving the message from the sender socket, wherein the advertised window keeps track of an available capacity provided to the sender socket; and when the advertised window is below a predetermined limit, replenishing the available capacity provided to the sender socket to the maximum window (King-Smith: col. 3, lines 45-53, Figs. 3, 4, col. 4, lines 3-36, socket parameters are set on the node initiating the socket connection, as well as on the node at the other end of the connection.  A determination is made as to whether the current socket send buffer size (SO_SNDBUF) is less than a predetermined value. In one example, this predetermined value is equal to four times the network adapter maximum segment size (TCP_MAXSEG). If the retrieved SO_SNDBUF value is less than four times TCP_MAXSEG, then the SO_SNDBUF is set equal to the predetermined value.).
9.	Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over King-Smith in view of Li et al. (US 2017/0012857 A1, hereinafter “Li”).
 	Regarding claims 9 and 24, King-Smith teaches the method of claim 1.
King-Smith does not explicitly teach wherein the receiver socket is selected as a recipient of an anycast message from a subset of the sockets associated with a same member identifier, based on, at least in part, a load level of the receiver socket.
However, it is well known in the art to select receiver socket/node as a recipient of an anycast message from a subset of the sockets/nodes associated with a same member identifier, based on, at least in part, a load level of the receiver socket/node, as evidenced by ¶ [0072], ¶ [0042]  of Li.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to select the receiver socket as a recipient of an anycast message from a subset of the sockets associated with a same member identifier, based on, at least in part, a load level of the receiver socket in the system of King-Smith to improve industrial applicability.
Response to Arguments
10.	Applicant's arguments filed on February 24, 2020 have been fully considered but they are not persuasive. 
11.	On pages of Arguments/Remarks, Applicant argues “…In contrast, King-Smith describes in column 3, lines 2 to 20 that an application runs at the home
node and is run at the time of opening the socket and a determination is made whether the current socket send buffer size is less than a predetermined value…Even though column 4, lines 3-36 of King-smith mentions that socket parameters are set on the
node initiating the socket connection as well as on the node at the other end of the connection, it still means that the parameter setting is done separately for each node. The nodes may be connected to each other but they are not communicating with each other regarding the setting of parameters (such as the buffer size). Indeed, as mentioned above, King-Smith assumes a centralized, external application for setting the parameters (such as the buffer size). As such, the current socket of King-Smith is not in communication with another socket for determining a buffer size…”
Examiner respectfully disagrees and submits that King-Smith teaches advertising a minimum window as a message size limit to a sender socket when the sender socket joins the group; receiving a message from the sender socket; and upon receiving the message, advertising a maximum window to the sender socket to increase the message size limit, wherein the minimum window is a fraction of the maximum window (Col. 1, line 57-col. 2, line 2 , Tuning of system resources in changing environments. Where the tuning is performed without stopping the system and with no need for static allocations Socket parameters are dynamically set based on the current configuration of the environment (e.g., based on the current number of socket connections and/or network type). The present invention provides optimized values to the TCP socket that utilizes advertised window feature of the TCP/IP to prevent exhaustion of system network resources and poor performance.  Col. 5, lines 40-54, each connection is provided a portion of the total amount of space that the home node can receive. This uses the advertised windowing ability of TCP/IP across the remote connections to limit the amount of data sent per TCP/IP socket. col. 3, lines 45-53, Figs. 3, 4, col. 4, lines 3-36, socket parameters are set on the node initiating the socket connection, as well as on the node at the other end of the connection.  A determination is made as to whether the current socket send buffer size (SO_SNDBUF) is less than a predetermined value. In one example, this predetermined value is equal to four times the network adapter maximum segment size (TCP_MAXSEG). If the retrieved SO_SNDBUF value is less than four times TCP_MAXSEG, then the SO_SNDBUF is set equal to the predetermined value.).
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477